          Case 1:21-cr-00067-DLC Document 23 Filed 03/31/21 Page 1 of 2




                 D: +1 212-225-2950
                  jkim@cgsh.com


                                                      March 31, 2021

BY EMAIL

The Honorable Denise L. Cote                    MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 18B
New York, NY 10007

               Re: United States v. Daniel B. Kamensky, 21-cr-67 (DLC)

Dear Judge Cote:

        We represent Daniel B. Kamensky, the defendant, in the above-captioned case. The bail
conditions upon which Mr. Kamensky was released include travel restrictions to the Southern,
Eastern, and Northern Districts of New York, with travel to the Southern District of Florida
permitted with prior notice to Pretrial Services. We write to respectfully request a modification
to his bail conditions to allow Mr. Kamensky to travel with his family to Boston, Massachusetts
from April 5 to April 9, 2021 to visit with an ill relative who resides there. Both the Government
and Pretrial Services consent to this application.

       We are available if the Court has any questions about this application.

Application GRANTED                              Respectfully submitted,
SO ORDERED.

March 31, 2021

                                                 Joon H. Kim
         Case 1:21-cr-00067-DLC Document 23 Filed 03/31/21 Page 2 of 2

The Honorable Denise L. Cote
p. 2




                                              /s/ Lawrence Gerschwer         -
                                              Lawrence Gerschwer
                                              Barnes & Thornburg LLP
                                              445 Park Avenue
                                              Suite 700
                                              New York, New York 10022
                                              (646) 746-2022
                                              lawrence.gerschwer@btlaw.com


cc:   AUSA Richard Cooper (by email)
      AUSA Daniel Tracer (by email)
      Pretrial Services Officer Lea Harmon (by email)
